3. Comfort women (vote)
- Joint motion for a resolution
- Before the vote:
author. - Madam President, there has been a change in the PPE-DE voting list. I would recommend to colleagues that the change should be from positive to negative. On the original text, on recital B, there is a request for a vote on the original text by the UEN Group, and I am recommending to colleagues that we now vote to delete that paragraph, i.e. vote against. It currently appears as positive. We want to change it to 'against'.
Madam President, I should like to move an oral amendment so that the title of the motion for resolution would read as follows: 'Justice for "comfort women” (sex slaves in Asia before and during World War II)'.
Madam President, there has clearly been an alteration to the oral amendment, and the author is now in favour of that oral amendment.
(The oral amendment was accepted)
- Before the vote on Amendment 9:
author. - Madam President, we propose inserting the words 'as is the moral duty of all countries' after the first part of the first sentence, i.e. it would read: 'Encourages the Japanese people and government to take further steps to recognise the full history of their nation, as is the moral duty of all countries'.
(The oral amendment was accepted)